DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 09, 2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-3, 9-11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230150, hereinafter Wang) in view of Lee (US 2013/0165119).
Regarding claim 1, Wang teaches a method for data transmission, comprising: 
determining a transmission link for data to be transmitted based on signal strengths of a mobile network and a Wireless-Fidelity (Wi-Fi) network accessed by an unmanned aerial vehicle (moveable object 500 in communication with terminal 508 via link 510 and mobile phone network link – FIG. 5, par [0100]. Communication modes includes WiFi/WiMAX/COFDM and mobile phone network – par [0071]. The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083], FIG. 3); and 
sending the data to be transmitted through the transmission link (par [0089], FIG. 3, step 340),
{wherein the sending the data to be transmitted through the transmission link comprises: dividing the data to be transmitted into two groups of data according to a predetermined ratio, in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller, wherein the predetermined ratio is set by the unmanned aerial vehicle controller}.
Wang fails to teach wherein the sending the data to be transmitted through the transmission link comprises: dividing the data to be transmitted into two groups of data according to a predetermined ratio, in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller, wherein the predetermined ratio is set by the unmanned aerial vehicle controller
However,  Lee teaches wherein the sending the data to be transmitted through the transmission link comprises: dividing the data to be transmitted into two groups of data according to a predetermined ratio, in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller (the controller 300, in cooperation with the cellular communication unit 100 and the Wi-Fi communication unit 200, may perform data communications with the server according to the data division ratio by using the cellular network and the Wi-Fi network corresponding to the previously registered IP address pair – par [0083]. when the data division ratio of the cellular network and the Wi-Fi network is 20:80, data may be divided such that 20% of the entire data is used for communication through the cellular network and 80% of the entire data is used for communication through the Wi-Fi network – par [0084]. the data division ratio may be applied to an up-stream corresponding to a path for transmission from the communications apparatus , wherein the predetermined ratio is set by the unmanned aerial vehicle controller (the server may register the data division ratio and the IP address pair. Thereafter, according to a data request from the communication apparatus, the server may divide data according to the registered IP address pair and the data division ratio and provide the same – par [0043]. It should be noted Lee’s server corresponds to Wang’s Terminal which teaches UAV controller.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Wang to “effectively disperse traffic by using both a cellular network and a Wi-Fi network” (Lee, par [0012]).
Regarding claim 2, Wang in view of Lee teaches claim 1 and further teaches wherein the determining the transmission link for the data to be transmitted based on the signal strengths of the mobile network and the Wi-Fi network accessed by the unmanned aerial vehicle comprises: in a case that the signal strength of the Wi-Fi network is higher than a first strength threshold, determining the first link corresponding to the Wi-Fi network as the transmission link (The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083]); or in a case that the signal strength of the Wi-Fi network is lower than a first strength threshold and higher than a second strength threshold, and the signal strength of the mobile network is higher than a third strength threshold and not higher than a fourth strength threshold, determining the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link; or in a case that the signal strength of the Wi-Fi network is lower than a second strength threshold and the signal strength of the mobile network is higher than a fourth strength threshold, determining the second link corresponding to the mobile network as the transmission link. 
Regarding claim 3, Wang teaches claim 2 and further teaches wherein the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by the base station; or, the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by the unmanned aerial vehicle controller  (The switching criterion can be a predetermined switching criterion input by a user or preconfigured for the movable object. For example, the switching criterion can be stored into a memory of the movable object prior to operation of the movable object. Alternatively, the switching criterion can be transmitted to the movable object prior to or during operation, such as from a remote terminal – par [0080]).
Regarding claim 9, Wang teaches an apparatus (moveable object 500 – FIG. 5) for data transmission, comprising: a processing component, and a communication component, connected with the processing component and configured to send and receive information under control of the processing component (controller 410 controlling COMM MOD 1 and 2 - FIG. 4), wherein the processing component is configured to: 
determine, based on signal strengths of a mobile network and a Wi-Fi network accessed by an unmanned aerial vehicle, a transmission link for data to be transmitted (Communication modes includes WiFi/WiMAX/COFDM and mobile phone network – par [0071]. The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083], FIG. 3); and 
control the communication component to send the data to be transmitted through the transmission link (par [0089], FIG. 3, step 340),
{wherein the processing component is further configured to: in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link, divide the data to be transmitted into two groups of data according to a predetermined ratio; control the communication component to send one of the two groups of data to an unmanned aerial vehicle controller through the first link; and control the communication component to send the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller, wherein the predetermined ratio is set by the unmanned aerial vehicle controller}.
Wang fails to teach wherein the processing component is further configured to: in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link, divide the data to be transmitted into two groups of data according to a predetermined ratio; control the communication component to send one of the two groups of data to an unmanned aerial vehicle controller through the first link; and control the communication component to send the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller, wherein the predetermined ratio is set by the unmanned aerial vehicle controller.
However,  Lee teaches wherein the processing component is further configured to: in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link, divide the data to be transmitted into two groups of data according to a predetermined ratio; control the communication component to send one of the two groups of data to an unmanned aerial vehicle controller through the first link; and control the communication component to send the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller (the controller 300, in cooperation with the cellular communication unit 100 and the Wi-Fi communication unit 200, may perform data communications with the server according to the data division ratio by using the cellular network and the Wi-Fi network corresponding to the previously registered IP address pair – par [0083]. when the data division ratio of the cellular network and the Wi-Fi network is 20:80, data may be divided such that 20% of the entire data is used for communication through the cellular network and 80% of the entire data is used for communication through the Wi-Fi network – par [0084]. the data division ratio may be applied to an up-stream corresponding to a path for transmission from the communications apparatus to the server, and may also be applied to a down-stream corresponding to a path for reception (Rx) from the server to the communication apparatus – par [0085]), wherein the predetermined ratio is set by the unmanned aerial vehicle controller (the server may register the data division ratio and the IP address pair. Thereafter, according to a data request from the communication apparatus, the server may divide data according to the registered IP address pair and the data division ratio and provide the same – par [0043]. It should be noted Lee’s server corresponds to Wang’s Terminal which teaches UAV controller.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Wang to “effectively disperse traffic by using both a cellular network and a Wi-Fi network” (Lee, par [0012]).
Regarding claim 10, Wang teaches claim 9 and further teaches wherein the processing component is further configured to: in a case that the signal strength of the Wi-Fi network is higher than a first strength threshold, determine the first link corresponding to the Wi-Fi network as the transmission link (The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength in a case that the signal strength of the Wi-Fi network is lower than the first strength threshold and higher than a second strength threshold and the signal strength of the mobile network is higher than a third strength threshold and not higher than a fourth strength threshold, determine the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the Wi-Fi network is lower than the second strength threshold and the signal strength of the mobile network is higher than the fourth strength threshold, determine the second link corresponding to the mobile network as the transmission link (Note: claim 10 is interpreted to have similar scope as claim 2, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to include actionable steps, for example, signal strength is determined, upon determining the signal strength satisfies certain conditions,  certain respective step are performed),
Regarding claim 11, Wang  in view of Lee teaches claim 10 and further teaches wherein the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by the base station; or, the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by the unmanned aerial vehicle controller  (The switching criterion can be a predetermined switching criterion input by a user or preconfigured for the movable object. For example, the switching criterion can be stored into a memory of the movable object prior to operation of the movable object. Alternatively, the switching criterion can be transmitted to the movable object prior to or during operation, such as from a remote terminal – par [0080]).
Regarding claim 17, Wang in view of Lee teaches a non-transitory computer-readable storage medium, having computer instructions stored thereon that (par [0145]), when executed by a processor, implement operations of: 
determining a transmission link for data to be transmitted based on signal strengths of a mobile network and a Wi-Fi network accessed by an unmanned aerial vehicle (Communication modes includes WiFi/WiMAX/COFDM and mobile phone network – par [0071]. The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083], FIG. 3); and sending the data to be transmitted through the transmission link (par [0089], FIG. 3, step 340),
{wherein the sending the data to be transmitted through the transmission link comprises: dividing the data to be transmitted into two groups of data according to a predetermined ratio, in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller, wherein the predetermined ratio is set by the unmanned aerial vehicle controller}.
Wang fails to teach wherein the sending the data to be transmitted through the transmission link comprises: dividing the data to be transmitted into two groups of data according to a predetermined ratio, in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller, wherein the predetermined ratio is set by the unmanned aerial vehicle controller
However,  Lee teaches wherein the sending the data to be transmitted through the transmission link comprises: dividing the data to be transmitted into two groups of data according to a predetermined ratio, in a case that a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network are determined as the transmission link; and sending one of the two groups of data to an unmanned aerial vehicle controller through the first link, and sending the other group of data to a base station through the second link to forward the other group of data by the base station to the unmanned aerial vehicle controller (the controller 300, in cooperation with the cellular communication unit 100 and the Wi-Fi communication unit 200, may perform data communications with the server according to the data division ratio by using the cellular network and the Wi-Fi network corresponding to the previously registered IP address pair – par [0083]. when the data division ratio of the cellular network and the Wi-Fi network is 20:80, data may be divided such that 20% of the entire data is used for communication through the cellular network and 80% of the entire data is used for communication through the Wi-Fi network – par [0084]. the data division ratio may be applied to an up-stream corresponding to a path for transmission from the communications apparatus to the server, and may also be applied to a down-stream corresponding to a path for reception (Rx) from the server to the communication apparatus – par [0085]), wherein the predetermined ratio is set by the unmanned aerial vehicle controller (the server may register the data division ratio and the IP address pair. Thereafter, according to a data request from the communication apparatus, the server may divide data according to the registered IP address pair and the data division ratio and provide the same – par [0043]. It should be noted Lee’s server corresponds to Wang’s Terminal which teaches UAV controller.)

Regarding claim 18, Wang in view of Lee teaches claim 17 and further teaches wherein the processor is further configured to: in a case that the signal strength of the Wi-Fi network is higher than a first strength threshold, determine the first link corresponding to the Wi-Fi network as the transmission link (The movable object and/or the terminal connects to multiple communication modes…. Establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module, for example, at a specified signal strength and/or specified signal quality. The specified signal strength can be a signal strength greater than or equal to a threshold strength value for data transmission - par [0074], [0083]); in a case that the signal strength of the Wi-Fi network is lower than the first strength threshold and higher than a second strength threshold and the signal strength of the mobile network is higher than a third strength threshold and not higher than a fourth strength threshold, determine the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the Wi-Fi network is lower than the second strength threshold and the signal strength of the mobile network is higher than the fourth strength threshold, determine the second link corresponding to the mobile network as the transmission link; wherein the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by the base station; or, the first strength threshold, the second strength threshold, the third strength threshold and the fourth strength threshold are set by the unmanned aerial vehicle controller (Note: claim 18 is interpreted to have similar scope as claim 2, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to 
Regarding claim 20, Wang teaches claim 1 and further teaches an unmanned aerial vehicle (UAV) (moveable object 500 - FIG. 5, par [0097]) implementing the method of claim 1, wherein the mobile network and the Wi-Fi network accessed by the UAV are two independent communication networks (moveable object 500 and terminal 508 communicate via FIG. 5 link direct link 510 and link via network 514 – FIG. 5, par [0010]); the UAV is configured to dynamically adjust, based on the signal strengths of the mobile network and Wi-Fi network accessed by the UAV, the transmission link for the data to be transmitted, thereby integrating resources of the mobile network and the Wi-Fi network accessed by the UAV, and improving data transmission performance (par [0074], [0079], [0080], [0083], [0084], [0089]).

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and further in view of Nagasaka et al. (US 2019/0037433).
Regarding claim 4, Wang in view of Lee teaches claim 1 but fails to teaches wherein the determining the transmission link for the data to be transmitted based on the signal strengths of the mobile network and the Wi-Fi network accessed by the unmanned aerial vehicle further comprises: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determining the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link; or in a case that a volume of the data to be transmitted is not greater than a first volume threshold, comparing the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determining the second link corresponding to the mobile network as the transmission link; or in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determining the first link corresponding to the Wi-Fi network as the transmission link.
However, Nagasaki teaches wherein the determining the transmission link for the data to be transmitted based on the signal strengths of the mobile network and the Wi-Fi network accessed by the unmanned aerial vehicle further comprises: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determining a first link corresponding to the Wi-Fi network and a second link corresponding to the mobile network as the transmission link (transmitting data to both the LTE system and the WLAN system in response to a transmission data amount in the user equipment being equal to or more than a threshold value – par [0025]); or in a case that a volume of the data to be transmitted is not greater than a first volume threshold, comparing the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determining a second link corresponding to the mobile network as the transmission link; or in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determining a first link corresponding to the Wi-Fi network as the transmission link. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Nagasaka in Wang to reduce transmission time.
Regarding claim 12, Wang in view of Lee teaches claim 9 but fails to teaches wherein the processing component is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link; in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link.
However, Nagasaki teaches wherein the processing component is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link (transmitting data to both the LTE system and the WLAN system in response to a transmission data amount in the user equipment being equal to or more than a threshold value – par [0025]); in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link (Note: claim 12 is interpreted to have similar scope as claim 4, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to include actionable steps, for example, data volume is determined, upon determining the data volume satisfies certain conditions,  certain respective steps are performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Nagasaka in Wang to reduce transmission time.
Regarding claim 19, Wang in view of Lee teaches claim 17 but fails to teaches wherein the processor is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link; in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link.
However, Nagasaki teaches wherein the processor is further configured to: in a case that a volume of the data to be transmitted is greater than a first volume threshold, determine the first link corresponding to the Wi-Fi network and the second link corresponding to the mobile network as the transmission link (transmitting data to both the LTE system and the WLAN system in response to a transmission data amount in the user equipment being equal to or more than a threshold value – par [0025]); in a case that the volume of the data to be transmitted is not greater than the first volume threshold, compare the signal strength of the mobile network with the signal strength of the Wi-Fi network; in a case that the signal strength of the mobile network is higher than or equal to the signal strength of the Wi-Fi network, determine the second link corresponding to the mobile network as the transmission link; and in a case that the signal strength of the mobile network is lower than the signal strength of the Wi-Fi network, determine the first link corresponding to the Wi-Fi network as the transmission link (Note: claim 12 is interpreted to have similar scope as claim 4, that is, all “cases” are not necessarily required to be included. If Applicant meant to include all cases, Applicant is suggested to amend the language to include actionable steps, for example, data volume is determined, upon determining the data volume satisfies certain conditions,  certain respective steps are performed.)
.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-12, and 17-20 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642